       Case 1:19-cv-05862-CAP Document 32 Filed 02/23/21 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


IOU CENTRAL, INC. d/b/a IOU
FINANCIAL INC.,
            Plaintiff,                          CIVIL ACTION NO.

      v.                                        1:19-CV-5862-CAP

RICARDO M. VANCE, JR., TAMMY
ARLENE VANCE, LARRY A. HAM,
AND FUTURE GLOBAL MARKETS,
INC.,

            Defendants.



                                   ORDER

      This action is before the court on the plaintiff’s motion for default

judgment [Doc. No. 13]. On January 25, 2021, the court issued an order for

the plaintiff to file a supplemental brief by February 15, 2021, addressing

delineated questions regarding the motion and the plaintiff’s claims [Doc. No.

26]. Three days after this deadline passed, the plaintiff filed a motion

seeking an extension of time through February 19, 2021 to file the

supplemental brief. The court granted that request [Doc. No. 29], but the

plaintiff did not file the supplemental brief before the deadline. Instead, the

plaintiff filed another motion for extension of time on February 22, 2021 [Doc.
        Case 1:19-cv-05862-CAP Document 32 Filed 02/23/21 Page 2 of 7




No. 30]. In this second motion, the plaintiff sought through February 22,

2021 to file its supplemental brief. The court notes that this proposed new

deadline was the same date of the motion. The plaintiff again neglected to

file the supplemental brief by its own proposed deadline. Instead, the plaintiff

filed an executed return of service [Doc. No. 31]. This filing may be in

response to the court’s first inquiry in the January 25, 2021 order regarding

proof of service on the corporate defendant. The court presumes that the

plaintiff is electing not to respond to the remaining eight inquiries that were

set forth in the January 25, 2021 order.

      A default entered pursuant to Rule 55(a) constitutes an admission of all

well-pleaded factual allegations contained in a complaint. Nishimatsu Const.

Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).

However, entry of default does not automatically warrant the court’s entry of

default judgment. Frazier v. Absolute Collection Serv., Inc., 767 F. Supp. 2d

at 1362 (quoting Nishimatsu Const. Co., Ltd., 515 F.2d at 1206)). Even if a

defendant is in default, he “is not held to admit facts that are not well-

pleaded or to admit conclusions of law.” Id.; see also United States v. Khan,

164 F. App’x 855, 858 (11th Cir. 2006) (“[A] default judgment may not stand

on a complaint that fails to state a claim.”).




                                        2
        Case 1:19-cv-05862-CAP Document 32 Filed 02/23/21 Page 3 of 7




      Under the Federal Rules of Civil Procedure, a complaint must contain

“a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of this requirement is “to give

the defendant fair notice of what the claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotation marks

omitted and alteration adopted). Complaints that violate Rule 8(a)(2) “are

often disparagingly referred to as ‘shotgun pleadings,’” Weiland v. Palm

Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321 (11th Cir. 2015), and cannot

serve as an action’s operative complaint, see Davis v. Coca-Cola Bottling Co.

Consol., 516 F.3d 955, 979 (11th Cir. 2008) (stating that the Eleventh Circuit

has “roundly, repeatedly, and constituently” condemned the filing of shotgun

pleadings).

      Although shotgun pleadings can take various forms, the “unifying

characteristic of all types of shotgun pleadings is that they fail to one degree

or another, and in one way or another, to give the defendants adequate notice

of the claims against them and the grounds upon which each claim rests.”

Weiland, 792 F.3d at 1323. Of particular relevance here, a complaint may be

a shotgun pleading when it “assert[s] multiple claims against multiple

defendants without specifying which of the defendants are responsible for

which acts or omissions, or which of the defendants the claim is brought

                                        3
        Case 1:19-cv-05862-CAP Document 32 Filed 02/23/21 Page 4 of 7




against” or “where each count adopts the allegations of all preceding counts,

causing each successive count to carry all that came before and the last count

to be a combination of the entire complaint.” Id. at 1321–23.

      In an attempt to address the plaintiff’s motion for default judgment,

the court has pored over the complaint, sought clarification from the plaintiff,

and can only conclude that the complaint is an improper shotgun pleading.

First, the complaint incorporates antecedent allegations by reference into

each subsequent claim for relief. Compl. at ¶¶ 33, 46, 54, 61, 67, 72, 77, and

82 [Doc. No. 1] (incorporating by reference certain paragraphs from within

other counts). See Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273,

1279 (11th Cir. 2006); Keith v. Dekalb Cty., 749 F.3d 1034, 1045 n.39 (11th

Cir. 2014) (“The complaint, through its incorporation into successive counts

all preceding allegations and counts, is a quintessential ‘shotgun’ pleading—

the sort of pleading we have been roundly condemning for 30 years.”).

      Next, the complaint fails to attribute each of its allegations to a specific

defendant, making it “virtually impossible to know which allegations of fact

are intended to support which claim(s) for relief.” Anderson v. Dist. Bd. of

Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996). This is

particularly concerning here because two of the individual defendants are not

signatories to the contractual agreements that form the basis of the case.

                                        4
        Case 1:19-cv-05862-CAP Document 32 Filed 02/23/21 Page 5 of 7




Moreover, the plaintiff brings eight counts against all four defendants but

seeks relief only as to some of those defendants. For example, in count III,

the plaintiff asserts a claim of “breach of fiduciary duty, conversion and

related relief as to all defendants” yet makes allegations about only two

defendants and demands judgment against only one defendant on this count.

Complaint at ¶¶ 55 – 60 [Doc. No. 1]. Then, the plaintiff inexplicably

incorporates the demand for judgment against that single defendant into the

remaining, unrelated counts. Compl. at ¶¶ 61, 67, 72, 77, and 82. The court

is therefore unable to ascertain which claims the plaintiff seeks to raise

against each defendant and which of the defendants is responsible for which

acts or omissions. See Weiland, 792 F.3d at 1321; Embree v. Wyndham

Worldwide Corp., 779 F. App’x 658, 662 (11th Cir. 2019) (“[A] shotgun

pleading fails to give the defendants adequate notice of the claims against

them and the grounds upon which each claim rests.”).

      Lastly, the plaintiff fails to identity a specific statutory basis for the

vast majority its claims. See Weiland, 792 F.3d at 1323. On many occasions

throughout the complaint, the plaintiff solely cites statutory short titles “and

applicable law” as its causes of action. This slipshod way of pleading is

particularly confusing in this case, which appears to be nothing more than a

suit based on a promissory note and a personal guaranty. For example, the

                                         5
        Case 1:19-cv-05862-CAP Document 32 Filed 02/23/21 Page 6 of 7




plaintiff seeks punitive damages, claims breach of fiduciary duty, demands a

constructive trust, asks to insulate any judgment from bankruptcy, seeks to

levy on property owned by non-signatories to the security agreement all

without alleging the legal basis to support such claims. From this approach,

the court cannot discern what authority provides the plaintiff with a cause of

action and, for that reason, the court would be required “rewrite[] the

complaint into an intelligible document” in order to grant the plaintiff relief.

Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1357 (11th Cir. 2018).

      The court sought input from the plaintiff in requesting a supplemental

brief in support of the motion for default judgment, but the plaintiff

repeatedly failed to meet not only the court’s deadlines, but the dates set by

the plaintiff itself. Based on the deficiencies set out above, the court DENIES

the plaintiff’s motion for default judgment [Doc. No. 13]. The plaintiff is

hereby DIRECTED to file an amended complaint within fourteen (14) days

from the entry of this order. The plaintiff’s amended complaint must

coherently articulate the requested relief, against whom it is asserted, and

the legal basis for it. If the plaintiff fails to timely file an amended complaint

that complies with this order, this matter will be dismissed with prejudice.

See Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018).




                                        6
       Case 1:19-cv-05862-CAP Document 32 Filed 02/23/21 Page 7 of 7




      Pursuant to Federal Rule of Civil Procedure 5(a)(2), the plaintiff is not

required to serve the defendants with a copy of the amended complaint

unless it adds new claims However, the clerk is DIRECTED to mail a copy of

this order to the defendants at the following addresses: 1558 Simpson Dr.,

Columbus, OH 43227; 899 Old Farm Rd, Columbus, OH 43213; and 7821

Astra Circle, Reynoldsburg, OH 43068.

      The motion for extension of time [Doc. No. 30] is moot because the

deadline sought by the plaintiff has passed with no filing. Accordingly, the

motion is DISMISSED.

      SO ORDERED this 23rd day of February, 2021.


                                     /s/CHARLES A. PANNELL, JR.
                                     CHARLES A. PANNELL, JR.
                                     United States District Judge




                                       7
